EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Peter Fasse on 09/23/2021.

The application has been amended as follows: 

Withdrawn claims 16-23 are cancelled.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: allowance of claims 1, 3, 4 and 6-15 is indicated because the prior art of record does not show or fairly suggest a machine for the separative machining of a plate-shaped workpiece by a processing beam, the machine comprising at least one support slide that can move freely within a displacement range of the processing beam along the gap and includes at least one opening in the support slide bearing face that extends through the support slide to enable passage of the processing beam through the support slide, wherein the at least one opening extends through an external edge of the support slide so that the processing beam can be positioned within the opening without having to be switched off as recited in claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBA T ROSARIO-APONTE whose telephone number is (571)272-9325.  The examiner can normally be reached on M to F; 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/ALBA T ROSARIO-APONTE/Examiner, Art Unit 3761                                                                                                                                                                                                        09/23/2021

/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761